  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA           )
                                   )        CRIMINAL ACTION NO.
     v.                            )          2:17cr436-MHT
                                   )               (WO)
DONNELL MARICUS WOODS              )

                                ORDER

    At a hearing on October 26, 2018, defense counsel

said that, with his motion for pre-sentence psychiatric

or psychological examination, he seeks a mental-health

evaluation    to    assist   in    the    determination    of   what

mental-health treatment defendant Donnell Maricus Woods

should receive (a) while incarcerated and (b) while on

supervised     release    after        incarceration.      He   also

acknowledged       that   the     examination      could   be   done

locally.     Accordingly, it is ORDERED as follows:

    (1) Defendant Donnell Maricus Woods’s motion for

    pre-sentence          psychiatric         or     psychological

    examination (doc. no. 70) is granted.

    (2) Sentencing, now set for November 13, 2018, is

    continued to December 13, 2018, at 10:00 a.m., in
Courtroom 2FMJ of the Frank M. Johnson Jr. United

States   Courthouse     Complex,    One   Church    Street,

Montgomery, Alabama.

(3) Defense     counsel        to    make      appropriate

arrangement,   within   four   business     days,   for   the

selection and payment of a mental-health expert to

do the examination or evaluation.

(4) Defense counsel is to file the report of the

mental-health examination or evaluation by no later

than December 10, 2018.

DONE, this the 29th day of October, 2018.

                           /s/ Myron H. Thompson
                        UNITED STATES DISTRICT JUDGE
